Per, Curiam.
Debts which do not abate fro rata, when payment is to be made out of the assets of an insolvent estate, are not within the spirit of the act which requires presentation for settlement within the year. The question then is, whether the appellants’ claim was a privileged one; and that depends on the nature of their contract with the decedent. It was the grant of a right to mine coal for so much the ton; and the redditus was consequently a certain rent for which a distress might have been made. In substance, it was as distinctly a lease as that in Offerman v. *19Starr; nor is that case distinguishable from this in any respect, except that in the one the lease Ayas to a co-tenant, and in the other it Ayas to a stranger. But it is certain that one joint tenant or tenant in common may lease his part to his felloAy. The whole claim therefore ought to have been alloAyed.
Decree corrected accordingly.